            Case 1:17-cv-02393-JMF Document 152 Filed 10/09/18 Page 1 of 1



                        LAW OFFICES OF LAURIE E. MORRISON
                                                            100 Church Street, 8th Floor   28 Valley Road, Suite #1
                                                            New York, New York 10007       Montclair, New Jersey 07042
October 8, 2018
                                                                                           Phone: (212) 721-4051
                                                                                           Cell: (646) 457-8347
VIA ECF                                                                                    morrison@lemorrisonlaw.com

Hon. Jesse M. Furman, United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007
Courtroom: 1105
Chambers Phone: (212) 805-0282; Deputy Phone: (212) 805-0282

                                   RE: Ciera Washington v. Walgreens et al
                                     Civil Action No.: 17-cv-2393 (JMF)

Dear Hon. Furman:
           Plaintiff’s counsel writes to respectfully request that Plaintiff send all payments to defense counsel
directly, rather than sending them to me, per the Court’s Order. (Dkt. #151). Defendants consent to this
request.
           Plaintiff is prepared to make payments to defense counsel directly and timely, as stated in Plaintiff’s
affidavit, which was submitted to the Court on October 2, 2018. Plaintiff is also fully aware that all
payments and payment schedules are Court mandated.
           As importantly, forwarding payments to defense counsel directly would avoid potential weeks of
delays in Defendants’ receipt of each payment. I am rarely, if ever, in the New York or New Jersey offices,
as I work outside of the office for conferences, client meetings and for other work-related matters.
Therefore, all mail is forwarded to me, which typically takes several days to a week for me to receive, so
none of Plaintiff’s payments would reach me — and subsequently defense counsel — in a timely manner. I
am also not available to mail each and every one of Plaintiff’s 26 payments to defense counsel for the next
10 months.
           Further, my legal representation is limited to the instant litigation only. Therefore, this case may
be resolved, decided or otherwise (and my representation would subsequently end) well before the 10-
month installment period is completed.




Respectfully Submitted,



Laurie E. Morrison, Esq.
